UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA

Miami Division
Case Number: 14-23285-CIV-MORENO

TRUDY MIGHTY, as Personal Representative
of the Estate of David N. Alexis, deceased,

Plaintiff,

VS.

MIAMI-DADE COUNTY and MIGUEL
CARBALLOSA,

Defendants.
/

 

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS

THIS CAUSE came before the Court upon Magistrate Judge McAliley’s Report and
Recommendations (D.E. 275, 282, and 292). THE COURT has considered the Report and
Recommendations, the objections, the responses, the replies, the pertinent portions of the record,
and being otherwise fully advised in the premises, it is

ADJUDGED that the Magistrate Judge’s Report and Recommendations are AFFIRMED
and ADOPTED for the reasons stated in open court during the calendar call held on September 10,
2019. Accordingly, Defendant’s Motion to Strike and Exclude Testimony of Plaintiff's Experts
Dr. John Marraccini and Gerald Styers (D.E. 238), Plaintiff's Motion to Strike Defense Rebuttal
Expert Witness Alexander Jason (D.E. 242), Plaintiff's Motion in Limine to Limit Defense Expert
Witness Dr. Emma O. Lew’s Testimony (D.E. 243), and Plaintiff's Motion to Strike Defense
Witness Captain Mario Knapp (D.E. 245) are hereby TERMINATED. Further, it is

ADJUDGED that Plaintiff's Motion to Strike Defense Expert Witness W. Kenneth

Katsaris (D.E. 241) is GRANTED IN PART and DENIED IN PART for the reasons also stated in
open court during the same calendar call.

DONE AND ORDERED in Chambers at Miami, Florida, this AF vvepenve 2019,

   
 

 

ORENO

STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record
